209 S.W.3d 127 (2006)
Virgil Raymond STEWART, Jr., Appellant
v.
The STATE of Texas.
No. PD-0787-06.
Court of Criminal Appeals of Texas, En Banc.
December 13, 2006.
Page Janik, Houston, for Appellant.
Dan McCrory, Asst. District Atty., Houston, Matthew Paul, State's Atty., Austin, for State.
Before the court en banc.

OPINION
PER CURIAM.
Appellant was convicted of possession of methamphetamine and sentenced to thirty-five years imprisonment. The Court of Appeals reversed, finding the evidence factually insufficient to affirmatively link Appellant to the methamphetamine. Stewart v. State, 187 S.W.3d 249 (Tex.App.El Paso, 2006). The State petitioned this Court for discretionary review.
When the Court of Appeals issued its opinion in this case, it did so without the benefit of this Court's recent opinion in Watson v. State, 204 S.W.3d 404 (Tex. Crim.App., 2006). Therefore, we vacate the judgment of the Court of Appeals and remand for that court to consider the effect *128 of Watson, if any, on its reasoning and analysis in this case.